Citation Nr: 1533933	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  06-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for a skin condition, claimed as dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974 and from December 2003 to December 2004, with additional service in the Army National Guard.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2006, the Veteran and his spouse testified at a Decision Review Officer hearing.  A transcript of the hearing is of record.

The Board notes that additional records were added to the Veteran's claims file after the claims were certified to the Board.  In a June 2015 statement, the Veteran's representative waived RO review of the additional evidence.  Accordingly, all records have been reviewed by the Board.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is related to active duty service.

2. The Veteran does not have right ear hearing loss for VA compensation purposes.

CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2014).

2. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to his claims, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess were sent to the Veteran in July 2005 and March 2006, prior to the RO decision that is the subjects of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2014).

The RO has obtained service and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded adequate VA examinations in March 2005 and January 2013 regarding his hearing loss claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough examinations, including audiological testing, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  

Discussion of the November 2006 Decision Review Officer (DRO) hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the onset, nature, and severity of his claimed disorders.  Additionally, the DRO hearing officer identified the evidence the Veteran would need to show service connection is warranted. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran alleges that his current hearing loss disorder was incurred during service as the result of exposure to acoustic trauma.  He states that he has been experiencing hearing loss since active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  In VAOGCPREC 3-2003, VA's General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  In the discussion below, when the Board refers to whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  However, it is also acknowledged that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's DD-214 documents his occupation during service in the light weapons infantry during his first period of active service and motor transport operator in his second.  It also documents his service in Iraq in 2004 and that he received "imminent danger pay" during his service there.  He attributes his hearing loss to a rocket explosion during his service in Iraq.  In giving due consideration for the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

The Veteran's induction examination dated in February 1974 showed the following auditory thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
Left (dB)
10
5
5
-
10
Right (dB)
5
5
10
-
5

The Veteran's separation examination from August 1974 showed the following:

HERTZ
500
1000
2000
3000
4000
Left (dB)
5
5
5
-
5
Right (dB)
10
5
5
-
10




During his service in the National Guard, a report of medical examination indicated the following audiometric results from September 1992:

HERTZ
500
1000
2000
3000
4000
Left (dB)
20
10
0
10
55
Right (dB)
10
5
0
0
0

There is no VA induction or separation examination pertaining to his second period of active service included in the claims file.  

The Veteran was afforded a VA examination in March 2005 showing:

HERTZ
500
1000
2000
3000
4000
Left (dB)
10
10
10
20
55
Right (dB)
10
10
5
5
20

The examiner diagnosed the Veteran with high frequency sensorineural hearing loss in the left ear.  The right ear was within normal limits.  The examiner opined that "based on the Veteran's reported history, it is at least as likely as not that the hearing loss had its origins in the service." 

At his decision review officer hearing in November 2006, the Veteran and his spouse testified that he has been experiencing hearing loss since service.  He said that after an explosion in 2004, he was taken to the hospital.  He was told that there was damage to his ear and that he might need a hearing aid.  He was also told that his ears were not damaged equally.  Records from this treatment are not in the claims file. 

The Veteran was afforded an additional VA examination in January 2013 showing:

HERTZ
500
1000
2000
3000
4000
Left (dB)
20
15
10
30
60
Right (dB)
15
15
10
25
35

Speech recognition scores were 96 percent for the left ear and 100 percent for the right ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.   After a review of the Veteran's claims file, the examiner indicated that left ear hearing loss was documented during National Guard and Reserve Service prior to his period of active service from December 2003 to December 2004.  The examination in 2005 did not find a significant shift in hearing levels from those obtained during reserve duty, but there was no separation examination.  The examiner found that it is not possible to determine if the pre-existing hearing loss was aggravated by military service without regard to mere speculation but noted that the Veteran's current hearing levels are significantly worse than those obtained prior to active duty.  

Based on the above, the Board finds that in weighing the evidence in a light most favorable to the Veteran, service connection is warranted for the Veteran's left ear hearing loss disability.  Although there was no entrance examination in the claims file for his second period of active service, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Accordingly, he is presumed sound at entrance.

In order to rebut the presumption of soundness, VA must show that a hearing loss disability clearly and unmistakably preexisted service.  The Board finds that the September 1992 audiometric results clearly show that the left ear hearing loss pre-existed his period of active service in December 2003.  

However, the Board finds that the aggravation prong is not met.  The results of the March 2005 VA examination show that there was at least a slight increase in his hearing loss disability within 3 months of his active service.  As such, the presumption of soundness cannot be rebutted and the question is one of service connection.  

Although the January 2013 VA examiner opined that it would be speculative to find that the Veteran's hearing loss was aggravated in service, the examiner also noted that the current hearing levels were "significantly worse" than those obtained during service.  Credible testimony was also elicited pertaining to the onset of the Veteran's hearing loss.  Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current left ear hearing loss disability and his military service.  As all elements of service connection have been satisfied, service connection for left ear hearing loss is granted.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2014).

Turning to the right ear, there is no evidence to support the contention that the Veteran currently has right ear hearing loss for VA compensation purposes.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a right ear hearing disorder during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has left ear hearing loss that is related to service.  However, the medical evidence of record directly contradicts the Veteran's contentions.  Hearing loss (as defined by VA) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The opinions of the Veteran and his spouse that he suffers from right ear hearing loss are outweighed by the negative examination results.

The presence of a current disability is paramount.  As such, any claim based on a right ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.  The preponderance of the evidence is against the claim for service connection for right ear hearing loss, and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied. 


REMAND

The Veteran's service treatment records indicate that he was treated in August 2004 for a skin rash that was assessed as dermatitis.  During a VA examination in April 2005, the examiner noted that the Veteran did not have dermatitis of the original type described.  The examiner thereby found that the condition was not chronic "as it cleared and is not detectable or identifiable today."  However, in January 2008, the Veteran sought treatment for "growths on face, shoulders, on spine, behind ears, sides of face, right post calf..."  Thus, a VA examination is warranted as there is competent evidence of a current skin condition; evidence of a skin condition in service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, associate with the claims folder updated treatment records regarding the Veteran's skin condition.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above, return the claims file to the VA examiner who conducted the Veteran's April 2005 examination, if available.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and this remand have been reviewed.

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition, including as addressed during treatment in January 2008, had its onset during the Veteran's period of service or otherwise related to such period of service? 

For purposes of the opinion, the examiner must consider that the Veteran has presented competent post-service continuity of symptoms (e.g., skin rashes).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

If the April 2005 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

3. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


